Citation Nr: 0120175	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spinal disc disability, to include as a residual of service-
connected fracture of the right 7th rib.

(The issue of entitlement to a waiver of recovery of an 
overpayment of pension benefits in the original amount of 
$4,452 is the topic of a separate decision of the Board of 
Veterans' Appeals issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) based on review of the veteran's claims folder in 
conjunction with an appeal from an August 2000 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's request 
for a waiver of recovery of an overpayment of pension 
benefits in the original amount of $4,452.


REMAND

By a rating decision in June 1969, the RO denied entitlement 
to service connection for a back disability.  By a statement 
received in October 1969, within one year of notice of that 
determination and his appellate rights, the veteran expressed 
disagreement with that determination.  At that time, the 
veteran specifically contended that he had back pain as a 
residual of service-connected fracture of the right 7th rib.  
Consideration of this matter was referenced in a statement of 
the case issued in September 1969 and substantive appeal 
received from the veteran in October 1969.  A Board decision 
issued in March 1970 is deemed to reflect final confirmation 
of the denial as inextricably intertwined in its adjudication 
of entitlement to an increased (compensable) rating for the 
service-connected residuals of fracture of the 7th right rib.  
In letter determinations issued in October 1977, November 
1979, June 1981, and May 1994, the RO advised the veteran 
that new and material evidence was necessary to reopen a 
claim for service connection for a back disability.

By a rating decision in September 1997, the RO held that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a spinal disc 
disability.  Notice of the determination was provided to the 
veteran and his representative that same month.  By letter 
dated in June 1998, the veteran's representative asserted 
that additional outstanding VA treatment reports 
"emphatically state that [the veteran's] spinal disc 
condition is directly related to his service-connected 
condition."  In October 1998, the RO confirmed and continued 
the denial, and in October and November 1998 the veteran 
again argued that his back disability is service-related.  In 
light of the foregoing, the Board finds that the letter 
received in June 1998, liberally construed, may serve as 
notice of disagreement with the September 1997 rating 
decision.  38 C.F.R. §§ 20.201, 20.302 (2000).  However, the 
veteran and his representative have not been issued a 
statement of the case in this regard.  

When there has been RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).  

Accordingly, this case is remanded for the following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
spinal disc disability, to include as a 
residual of service-connected fracture of 
the right 7th rib.  If the claim remains 
denied, the RO should issue a SOC to the 
veteran and his representative and advise 
them of the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, such should be returned to the 
Board.

Regarding this remand, the Board does not intimate any 
opinion as to the merits of the case either favorable or 
unfavorable at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




